IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                              No. 99-20386
                          Conference Calendar



UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus

JESUS MENDOZA-ZAMORA,

                                           Defendant-Appellant.

                         --------------------
             Appeal from the United States District Court
                  for the Southern District of Texas
                        USDC No. H-98-CR-506-1
                         --------------------

                           October 19, 1999

Before JONES, SMITH, and STEWART, Circuit Judges.

PER CURIAM:*

     The Federal Public Defender appointed to represent Jesus

Mendoza-Zamora has filed a motion to withdraw and a brief as

required by Anders v. California, 386 U.S. 738 (1967).      Defendant

has not responded to the motion.    Our independent review of the

brief and the record discloses no nonfrivolous issue.

Accordingly, the motion to withdraw is granted, counsel is

excused from further responsibilities herein, and the APPEAL IS

DISMISSED.     5th Cir. R. 42.2.



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.